DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a different cross beam in the plurality of cross beams is to lie in a same position in a longitudinal direction of the motor vehicle as a previous cross beam in the plurality of cross beams prior to the rotation” is not clear, whether a different cross beam the same with the plurality of cross beam or the plurality of cross beam have numerical of cross beams. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (6,085,854) in view of Takasaki (2008/0173489).
 	Nishikawa in figures 1-10, disclose a drive battery for a motor vehicle. The drive battery comprises a battery housing (1) that is rotatable about a vertical axis with respect to the motor vehicle, a plurality of battery modules (B) in the battery housing. Nishikawa also disclose a plurality of cross beams of partitions (10) in the battery housing to reinforce the drive battery. Nishikawa also disclose a drive battery in an installation position of the drive battery, at a transverse direction of the motor vehicle at the connection when the battery housing rotate around the connection point. Nishikawa also show all of the cross beams being arranged in a symmetrical manner such that with rotation of the battery housing by 180 degrees about the vertical axis. Nishikawa also show a different cross beam in the plurality of cross beams also are to lie in a same position in a longitudinal direction of the motor vehicle as a previous cross beam in the plurality of cross beam prior to the rotation or a first cross beam lie in a same position in a longitudinal direction of the motor vehicle as a third cross beam prior to the rotation (the plurality of cross beams have a first, a second and a third cross beams). Nishikawa fail to show a drive battery connection.
 	Takasaki in figures 1-16, disclose a structure for mounting batteries onto electric vehicles comprising a drive battery connection (72), an electrical connection (72) arranged on an end face of a battery housing (14). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nishikawa by further comprising the drive battery connection disclosed by Takasaki in order to supply electric power to electrical equipment.
 	Regarding claim 2, Nishikawa in figure 3, disclose the cross beams or the partition, which are arranged in the battery housing at uniform intervals in the longitudinal direction of the motor vehicle.
 	Regarding claim 3, Nishikawa in figure 3, disclose a plurality of longitudinal beams (9) in the battery housing to reinforce the drive battery, in the installation position of the drive battery, in the longitudinal direction of the motor vehicle. The longitudinal beams being arranged in a symmetrical manner such that with rotation of the battery housing by 180 degrees about the vertical axis, the longitudinal beams are to tie in a same position in a transverse direction of the motor vehicle as prior to the rotation
 	Regarding claim 4, Nishikawa in figure 3, disclose the longitudinal beams are arranged in the battery housing at uniform intervals in the transverse direction of the motor vehicle.
 	Regarding claim 5, Nishikawa in figure 3, disclose the cross beams and the Icngitudinal beams collectively form a uniform, right-angled grid at equal distances with respect to one another in the longitudinal direction and the transverse direction of the motor vehicle.
 	Regarding claim 6, Takasaki in figure 16, disclose the drive battery connection comprises an electrical connection (72) arranged on an end face of the battery housing.
 	Regarding claim 7, Nishikawa in figure 8, disclose the drive battery connection comprises a cooling connection or an air inlet (11) arranged on a same end face of the battery housing as the electrical connection.
 	Regarding claim 8, Takasaki in figure 16, disclose the drive battery connection comprises an electrical connection (72) arranged on an end face of the battery housing.
 	 Regarding claim 9, Nishikawa in figure 3, disclose the battery modules, which are arranged in intermediate spaces between the cross beams and the longitudinal beams.
 	Regarding claim 10, Nishikawa in figure 3, disclose the cross beams and the longitudinal beams define intermediate spaces configured to receive the battery modules.
	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618